Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (hereinafter “POA”) on July 26, 2022 has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment (hereinafter “Am.”) filed on October 4, 2022 has been entered.
 Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claims 1, 4, 7-16 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shipman (US 20150284049 cited by Applicant in the Information Disclosure Statement (IDS) filed on July 22, 2020 as US Patent Document Cite No. 2 and corresponding to EP 2927108 A1) in view of Tetsuka (US 20140015659 also cited by Applicant in the above IDS as US Patent Document Cite Nos. 22 and 30).
Claim 1
Shipman teaches a bicycle operating device 30 (¶ 31) comprising:
a base member 32 (FIG. 1, ¶ 32 et seq.); 
a brake operating member 36 (FIGS. 1-2) movably coupled to the base member 32; 
an additional operating member (AOM) 37 (¶ 46) movably coupled to the brake operating
member 36;
an electrical switch 120 (¶ 66) to provide an electric signal in response to a movement of the AOM 37, the electrical switch 120 being disposed at the AOM 37 (FIGS. 13-15);  
a wireless communication unit (WCU) 112 (FIGS. 16, 22B; ¶¶ 3, 56, 59-60, 74-77; claim 10)  connected to the electrical switch 120 to transmit a wireless signal based on the electric signal, the WCU 112 being disposed at the base member 32 (FIG. 22B, ¶ 76); 
a power supply 130 (FIGS. 6, 17, 22; ¶¶ 3, 40, 69) disposed at the base member 32 (FIGS. 6 and 22B) and connected to at least one of the electric switch 120 and the WCU 112, and
an informing unit 116 (FIGS. 16, 22; ¶ 62, claims 1 and 9-12) disposed on the AOM 37, wherein the brake operating member 36 includes an actuation part 140 (FIGS. 14-15, ¶ 67) disposed to face the electrical switch 120 (FIGS. 14-15) to press the electrical switch 120 in response to the movement of (a distal end 37B, FIGS. 14-15, ¶ 46 of) the AOM 37, and the actuation part 140 includes a projection (see Appendix (Ap.)) to face the electrical switch 120.
As noted, Shipman described in ¶ 76:
The housing 32 may include one or more auxiliary or accessory connection 55A, 55B, each of which may receive an auxiliary electrical switch or the like (not shown). The housing 32 also includes a power supply 130. The power supply 130 and accessory connections 55A, 55B are operatively connected to a controller 116 and a communications module 112 connected to the controller 116 residing in or on the housing.  (Bold and emphases added)

In addition, Shipman teaches that the electronic componentry 106 shown in FIGS. 13-16 may include the communication module/WCU 112 (¶ 56) and some of the electronic componentry 106 may be housed on and/or within the brake lever 36 or the housing 32 (¶ 53).  Thus, Shipman teaches or suggests the disposition of the WCU 112 at the base member 32. 
In summary, Shipman teaches the invention substantially as claimed.  However, Shipman’s 
informing unit is not disposed on the base member and is not configured to generate at least one of sound and light to inform a user of information.
Tetsuka teaches the informing unit 56, 54 (FIGS. 1-6) disposed on the base member 14 (FIG. 1) and configured to generate at least one of sound (¶ 36) and light (¶ 38) in order to inform the user of information (such as the information corresponding to the gear shift selection. Ibid. abstract, ¶¶ 34, 36 and 38).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (hereinafter “EFD”) of the application to rearrange Shipman’s informing unit on the base member and make it to generate at least one of sound and light since it would provide the information to the user as taught or suggested by Tetsuka. The rearrangement of Shipman’s informing unit from the AOM to the base member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.” KSR at 1739. See also stare decisis regarding rearrangement of parts in MPEP § 2144.04. 
Claim 4
Shipman teaches a cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) coupled to the brake operating member 36 to move a mechanical control cable (not shown, ¶ 43) in response to a movement of the brake operating member 36 relative to the base member 32.
Claim 7
Shipman’s informing unit 116 is connected to the WCU 112 to inform a user of a status of 
the WCU 112 (¶¶ 2-3, 59-77, claims 1-12).  
Claim 8
Shipman’s base member 32 includes a first end portion (at 34 in FIG. 1, see Ap.) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (at 32 in FIG. 1, see Ap.)
opposite to the first end portion (Ap.), and the brake operating member 36 is movably coupled to
the second end portion (Ap.).
Claim 9
Shipman’s handlebar 40 is a drop-down handlebar (FIGS. 1-2, 23; ¶ 78), and the first end portion (Ap.) includes a mounting surface (unnumbered in FIGS. 1-2, see Ap.) having a curved shape corresponding to the drop-down handlebar 40.
Claim 10
Shipman’s base member 32 includes a grip portion (at 32 in FIG. 21, see Ap.) arranged between the first end portion (Ap.) and the second end portion (Ap.).
Claim 11
Shipman’s second end portion 32 includes a pommel portion (see Ap.).
Claim 12
Shipman’s first end portion (Ap.) is configured to be coupled to a bar end of the handlebar 40 in the mounting state.
Claim 13
Shipman’s brake operating member 36 is configured to pivot relative to the base member 32 between a first rest position and a first operated position, and the AOM 37 is at least partially closer to the first end portion (Ap.) than the brake operating member 36 in a rest state where the
brake operating member 36 is at the first rest position (FIG. 1).
Claim 14
Shipman’s brake operating member 36 is pivotally coupled (by a brake lever pivot 44, FIG. 7, ¶¶ 44-45) to the base member 32 in a first direction (i.e., the fore and aft direction toward and away the handlebar 40, ¶ 48), the AOM 37 is pivotally coupled (by a shift lever pivot 60 which is substantially perpendicular to the brake pivot axis 44, FIG. 7, ¶ 44) to the brake operating member 36 in a second direction (i.e., lateral direction (¶ 48), i.e., inboard and outboard from a rest position adjacent the outer wall 78 (FIG. 7) and back (¶ 45), the second direction is different from the first/fore and aft direction, and the electrical switch 120 is configured to provide the electric signal in response to a movement of the AOM 37 in the second direction (FIGS. 13-15, ¶ 67).  
Claim 15
Shipman’s brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the AOM 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is non-parallel to the first pivot axis 44 (FIG. 7, ¶ 44).
Claim 16
Shipman’s brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the AOM 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is disposed above the first pivot axis 44 (FIG. 7, ¶ 3) in a mounting state where the bicycle operating device 30 is mounted to a handlebar 40.
Claim 20
Shipman’s brake operating member 36 is movably coupled to the second end portion (Ap.)
of the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the
power supply 130 (FIG. 6, 17 and 22B) is disposed at the base member 32 at a location between the first pivot axis 44 and the first end portion (Ap.) of the base member 32 (FIG. 6).
Claim 21
Shipman teaches an electronic substrate 144, 32 (FIGS. 17-20; ¶ 71 et seq.) disposed on
the base member 32, wherein the electronic substrate 144, 32 is on the power supply 130 (FIGS.
6, 17, 22A) when viewed from a direction parallel to the first pivot axis 44. 
	Claim 22
	Shipman’s WCU 112 and the informing unit 116 are disposed on the electronic substrate 144, 32 (FIG. 22B).
Claim 23
Shipman teaches an electronic substrate 144, 32 (FIGS. 17-20, ¶ 71 et seq.) disposed on the base member 32, wherein the brake operating member 36 is movably coupled to the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the power supply 130 is disposed at the electronic substrate 144, 32 (FIG. 22B).
Claim 24
See claim 22 above. 
Claim 25
Shipman’s base member 32 includes a first end portion (Ap.) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (Ap.) opposite to the first end portion (Ap.), the brake operating member 36 is configured to pivot relative to the base member 32 about a first pivot axis 44 in the first direction (toward to or away from the handlebar 40), and at least part of the cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) being disposed closer to the second end (Ap.)
than the first end (Ap.) when viewed from a direction parallel to the first pivot axis 44 (FIG. 9).
Claim 26
Shipman teaches at least one (130) of the WCU 112 and the power supply 130 disposed closer to the first end (Ap.) than the second end (Ap.) when viewed from the direction parallel to the first pivot axis 44 (see, e.g., FIG. 17).
	Claim 27
Shipman teaches an electronic substrate 144, 32 disposed on the base member 32, wherein the cable operating structure 62 is overlapped with at least one (32, 144) of the electronic substrate 144, 32 and the power supply 130 when viewed from a second direction perpendicular to the first pivot axis 44 as seen in FIGS. 7-11.
Indication of Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: Komada (US 20180141611) teaches an additional electric switch 106 disposed on an operating lever 14 (FIGS. 2, 9 and 12) or a base 12 (FIG. 13).  Ibid. ¶ 111 et seq.
Response to Arguments
Applicant's arguments filed on October 4, 2022 have been fully considered but they are not persuasive.
First, Applicant cited MPEP 2142 and contended that the POA failed to establish a prima facie case of obviousness for the rejected claims since there is no evidentiary support for the conclusion that the features  recited in the claims were known at the time of the present invention.  (Am. p. 9)
However, MPEP § 2142 also states: “The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious.” 
In the instant case, the Examiner respectfully submits that pp. 3-4 of the POA articulated the reason(s) why the claimed invention would have been obvious as evidenced by, inter alia, the following statement: 
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (hereinafter “EFD”) of the application to rearrange Shipman’s informing unit on the base member and make it to generate at least one of sound and light since it would provide the information to the user as taught or suggested by Tetsuka. The rearrangement of Shipman’s informing unit from the AOM to the base member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.” KSR at 1739. See also stare decisis regarding rearrangement of parts in MPEP § 2144.04. 

Second, Applicant contended, inter alia, that the POA cited both the inboard side 53 and the outboard side 48 of the brake lever 36 for the recited actuation part and the projection; thus, if the inboard side 53 is considered to be facing electrical switches 120, 122, then, the outboard side 48 is projecting from the inboard side 53 beyond the switches 120, 122, i.e., facing away from the switches 120, 122 (Am. p. 11).
The Examiner respectfully submits that the POA stated on p. 5: “Shipman’s actuation part 53, 140, 136 includes a projection (at 48 in FIG. 14) to face the electrical switch 120/122.”  (Emphases added).  Thus, the POA considered also the spring holder 140 and the spring 136 shown in FIGS. 14-15 as the actuation part.  
In view of Applicant’s amendments to the claims, in this OA, the Examiner interprets Shipman’s holder as the actuation part. As shown in FIGS. 14-15, the holder 140 includes the projection (see Ap.) disposed to face the switch 120/122.  Moreover, Shipman described in ¶ 67:
FIGS. 14 and 15 show that the seal 110 may include raised or thickened sections 138A, B, which are positioned between respective actuators 134A, B and electrical switches 120, 122 to encourage effective transfer of force from the actuators to the switches. Also, the means of actuating the electrical switches 120, 122 is shown. The shift lever 37, and in particular the distal end 37B thereof, may be positioned closer to the outboard side 48 of the brake lever 36. The inboard side 53 of the brake lever 36 may include a spring holder 140 for the end of the actuator spring 136 opposite the button actuator 134A. When the shift lever 37 is urged toward the inboard side 53 the spring 136 is compressed between the holder 140 and the actuator 134A. The compression of the spring 136 causes the actuator 134A to press against the seal 110 and the thickened section 138A thereof depresses the dome switch element 128 of electrical switch 120. The actuation of electrical switch 120 sends a signal through associated circuitry as is well known to be acted upon by the controller 116 according to instructions provided thereto. (Emphases added).
  
  As described above, when the shift lever, i.e., the additional operating member 37 is moved/shifted toward the inboard side 53, the projection (see Ap.) of the holder 140 is pressed against the actuator 134A as shown by the alternate positions in FIGS. 14-15.  The actuator 134A in turn actuates the switch 120 to send a signal through associated circuitry.  Therefore, under a broadest reasonable interpretation (MPEP 2111), Shipman teaches the actuation part and the projection as claimed.
For the foregoing reasons, the Examiner respectfully submits that the present application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-80.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656